Citation Nr: 1123935	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-28 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from April 1970 to February 1972.  The Veteran died in December 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center, in St. Paul, Minnesota, which denied the appellant's claim for death pension benefits.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the appellant's annual income has exceeded the maximum annual income limit for receipt of payment for non-service-connected death pension benefits for a surviving spouse with no children, and that her net worth, excluding her main household, exceeds the maximum allowed ($80,000) for individuals in receipt of a death pension.

2.  The appellant has not completed in full the requested form (VA Form 21-4185, Report of Income from Property or Business) or provided the requested information regarding her business holdings, income, and expenses.  


CONCLUSION OF LAW

The criteria for entitlement to payment of death pension benefits are not met.  38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds that such is the case as to the issue here on appeal.  Therefore, based on the Court's decision in Manning, the Board concludes that the appellant's death pension claim is not subject to the provisions of the VCAA.

Even if the claim were subject to the provisions of the VCAA, the Board observes that, subsequent to the initial adjudication of the appellant's claim, a letter dated in June 2008 was sent to the appellant notifying her of the evidence that was needed to substantiate her claim; what information and evidence that VA would seek to provide and what information and evidence the appellant was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claim.  The record reflects that she has, on multiple occasions, been notified of the type of evidence necessary to substantiate the claim for non-service-connected pension benefits and of information regarding income and net worth allowable limits set by law.  Thus, the Board concludes that the notice requirements of the VCAA have been satisfied.

Furthermore, VA has assisted the appellant in the development of her claim by providing appropriate paperwork for her to complete, as well as explaining the importance and necessity of completing such documents, and the potential consequences for failing to fully complete these documents.  The appellant has responding, by submitting paperwork along with other documents, including her income tax returns, etc.  Accordingly, the Board concludes that any duty to assist the appellant in the development of her claim has been satisfied.

II.  Factual Background

In February 2006, the appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits.  In her application, she reported that her source of income for the next 12 months would be gross wages and salary of $12,000.00.  With regard to net worth, she also reported having $1000 in cash, bank accounts, or CDs; business assets valued at $120,000, and all other property valued at $50,000.00.  She reported that she had paid $4,200 for the Veteran's funeral and cremation, and $3,500 for the Veteran's hospitalization prior to his death.  

In April 2006,the Fort Harrison RO denied the appellant's claim for DIC, death pension, and accrued benefits.  The RO indicated the evidence showed that the appellant's income effective February 9, 2006, exceeded the maximum annual death pension limit set by law, which was $7,094 for a surviving spouse with no dependents.  The RO indicated that she could reapply for death pension when her income dropped or the medical expenses she paid increased.  

Received from the appellant in January 2008 was a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits.  In her application, she reported that her source of income for the next 12 months would be gross wages and salary of $20,000.00.  With regard to net worth, she also reported having $650 in cash, bank accounts, or CDs, and business assets valued at $57,000.  She reported that she had paid $3,500 for the Veteran's funeral and cremation, and still owed $957 for the Veteran's hospital bills.  

In June 2008, the Fort Harrison RO indicated it was working on the appellant's claim for death pension benefits.  The RO requested that the appellant complete and return the enclosed VA Form 21-4185 (Report of Income from Property or Business), and provide a statement from Smith Funeral Chapel showing the cost of services.  The RO also indicated that due to the amount of net worth reported, information concerning the appellant's monthly expenses was needed, and the appellant was to complete and return the enclosed VA Form 21-8409, Request for Details of Expenses.  Finally, the RO requested the appellant provide the market value of all property she owned, except for the house she lived in and a reasonable area of land it sits on, her vehicle, her clothing, and her furniture.  

Received from the appellant in July 2008 was a VA Form 21-4185 (Report of Income from Property or Business) on which she indicated her business was a bar and grill in Winnett, Montana, and with regard to expenses covering the operation of the business, the appellant wrote "see enclosed tax returns for 2007".  She also submitted a VA Form 21-8049 (Request for Details of Expenses) in which she listed her monthly expenses as $400 for housing, $250 for food, $110 for taxes, $330 for interest, $150 for clothing, and $450 for utilities.  She responded "no" to having or expecting to have any large or unusual hospital or medical expenses for herself or others she supported and lived with.  She also submitted a copy of her individual income tax return from 2007, and an invoice from Smith Funeral Chapels showing she had paid $3,700 toward the Veteran's funeral expenses. 

On September 8, 2008, the Fort Harrison RO sent the appellant a letter advising her that because the RO had not received a completed Report of Income from Property or Business from her, the RO must deny her claim.  

On September 25, 2008, the VA Pension Maintenance Center (PMC) in St. Paul, Minnesota, sent the appellant a letter, indicating that her application for pension benefits had been received; that it was in the process of deciding whether additional evidence or information was needed; and that if the RO needed anything from the appellant, it would contact her.  

In a Report of Contact it was noted that the VA PMC had contacted the appellant on April 1, 2009, and the appellant advised that her gross income for 2008 was $116,151.50; her losses from 2008 were $133,000; and her business was valued at $250,000.  She was not sure of her income in 2009. 

In a letter dated April 29, 2009, the St. Paul RO and PMC advised the appellant that it had written to her on September 9, 2008, and advised her that her death pension claim was being denied because it had not received proper documentation for determining her income from her business.  It indicated it had received this information on September 15, 2008; however, the information regarding her business was in relation to her 2007 business income and expenses, and that without the necessary information regarding her 2008 business income and expenses, it could not determine her eligibility for death pension.  Finally, the St. Paul RO and PMC indicated that her request for death pension remained denied.  The appellant was advised that if she were to reapply for death pension, the RO and PMC would need to determine her 2008 business income and expenses from January 14, 2008 onward, and that she should use the enclosed VA Form 21-4185 (Report of Income from Property or Business) to report this income.  She was advised to physically complete the form, and that supplemental tax forms could accompany the form, however, "it is strongly recommended that [she] complete the form [herself] so that no misinterpretation of [her] business income and expenses would bar [her] entitlement".  The appellant was also advised that she had reported by phone in April 2009 that her business was worth $250,000.00, and that she should use the enclosed VA Form 21-4138 (Statement in Support of Claim) to determine how much of her business she owned versus loans and bank holdings.  The St. Paul RO and PMC also indicated that because her business was potentially worth more than $80,000.00, the bar to death pension entitlement, she should use the enclosed Request for Details and Expenses in order to help it determine if her net worth was a bar to her death pension entitlement.  The St. Paul RO and PMC indicated that individuals in receipt of death pension could have a net worth of no more than $80,000.000, excluding one's main household.  

In a May 2009 Report of Contact, the VA PMC indicated that contact had been made with a Senator's office, which was advised that the appellant's claim for VA death pension benefits was denied in April 2009, and had previously been denied in September 2008 because the proper documentation of her income and net worth had not been received.  It was noted that the appellant had provided some information regarding her business and assets; however, it was not adequate to determine her entitlement to benefits.  The PMC advised that to continue processing the appellant's claim from the original date of claim in January 2008, she had until June 2009 to submit the requested evidence, and that information received after June 2009 would be considered a new claim.  

Received from the appellant in May 2009, was a Statement in Support of Claim (VA Form 21-4138), in which she indicated she was "resubmitting requested paperwork for the appeal to this case"; a copy of her individual income tax return from 2008; a VA Form 21-4185 (Report of Income from Property or Business) on which she indicated her business was a bar and grill in Gwinnett, Montana, and with regard to expenses covering the operation of the business, the appellant wrote "see enclosed paperwork" and "see enclosed 2008 tax returns"; a VA Form 21-8049 (Request for Details of Expenses) in which she provided no information regarding her monthly expenses, indicating on the form "N/A".  She responded "no" to having or expecting to have any large or unusual hospital or medical expenses for herself or others she supported and lived with.  

In a letter dated November 2009, the St. Paul RO and PMC advised the appellant that it received her documents submitted in May 2009, but that her request for death pension remained denied.  She was advised that she had reported by phone in April 2009 that her business was worth $250,000.00, and that in an April 2009 letter she was requested to provide information regarding her business, including how much of her business she owned versus loans and bank holdings.  The St. Paul RO and PMC indicated that because it had not received this information, her claim for death pension was denied.  The St. Paul RO and PMC also indicated that because her business was potentially worth more than $80,000.00, the bar to death pension entitlement, more information was needed regarding her business.  Finally, the St. Paul RO and PMC indicated that based on the appellant's 2008 tax return, her annual gross income was $58,616.00, which exceeded the 2008 maximum annual rate of $7,498.00, for a surviving spouse with no dependents.  

Received from the appellant in February 2010, was a notice of disagreement in which she claimed she had sent "all the information" requested.  She indicated that regarding the phone conversation, just because the business was worth a certain amount did not mean it was making a certain amount.  She requested her claim be reconsidered, and that it be noted that on the annual gross income how much was taken out for business expenses and that she did not make that amount of money.

In a letter dated in April 2010, the St. Paul RO and PMC advised the appellant that her notice of disagreement had been received, and that it was trying to work on her claim, but needed additional information.  The appellant was advised that VA's income-based programs were intended to give beneficiaries a minimum level of financial security, and were not intended to protect substantial assets or build up the beneficiary's estate for the benefit of the heirs.  The St. Paul RO and PMC notified the appellant that in order to determiner if her net worth was a bar to VA benefits, it needed an appraisal of her business, and needed to know the value of the property, the business, the fixtures, and the inventory - noting that such information was not reported in her tax returns.  It was noted that on her original application, the appellant listed $20,000 in earnings, and she was requested to provide the source of these wages.  She was also requested to provide an earnings statement from the Social Security Administration or W2 Forms showing the gross amount of wages she received in 2008 and 2009, and she was requested to report the gross amount of wages she expected in 2010.  Finally, the appellant was asked to complete the enclosed VA Form 21-4185 (Report of Income from Property or Business).  

Received from the appellant in June 2010, was a substantive appeal (VA Form 9), in which she claimed that the requested paperwork had been submitted repeatedly, and that all necessary forms were filled out and returned as requested.  She claimed that VA refused to accept all the paperwork and did not review it thoroughly to come to a correct and proper decision.  She requested that the documents be reviewed again and considered carefully.  She also submitted a VA Form 21-4185 (Report of Income from Property or Business) on which she indicated her business was a bar and grill in Gwinnett, Montana.  With regard to expenses covering the operation of the business, she wrote "see enclosed tax returns for 2009", and also indicated that her projected income for 2010 would be less than 2009.  The appellant also submitted a VA Form 21-8049 (Request for Details of Expenses) in which she reported having no dependents and listed her monthly expenses as $500 for housing, $150 for food, $75 for taxes, $47 for interest, $50 for clothing, and $272 for utilities.  She responded "no" to having or expecting to have any large or unusual hospital or medical expenses for herself or others she supported and lived with.  She also indicated that she owed $985.00 to the Billings Clinic for the Veteran's hospital bills, and had paid $25 towards this in December 2009.  She also submitted a copy of her individual income tax return from 2009.   


III.  Analysis

Death pension benefits are generally available for surviving spouses, as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  An appellant is entitled to these benefits if the veteran served for 90 days or more, part of which was during a period of war; and, the appellant meets specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

Annual income of the surviving spouse must not exceed the maximum annual pension rate specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed medical expenses in excess of five percent of the pension rate.  Fractions of dollars are ignored when computing income. Expenses for the veteran's last illness, burial, and just debts (not secured by real or personal property) are also excludable from income.  38 C.F.R. §§ 3.271, 3.272. General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.

Pension payable to a surviving spouse shall be denied or discontinued when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of the surviving spouse's income and the income of any child for whom the surviving spouse is receiving pension, it is reasonable that some part of the corpus of the estate be consumed for the surviving spouse's maintenance.  38 U.S.C.A. § 1541, 1543; 38 C.F.R. § 3.274(c).  The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b).

In determining whether the estate should have been used for the appellant's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275(d).

The appellant contends she should be entitled to a death pension benefits.  In February 2006, the appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits.  In September 2008, the Fort Harrison RO sent the appellant a letter advising her that because the RO had not received a completed Report of Income from Property or Business from her, the RO must deny her claim.  Thereafter, the St. Paul RO and PMC sent her a letter, indicating that her application for pension benefits had been received; that it was in the process of deciding whether additional evidence or information was needed.  In a letter dated November 2009, the St. Paul RO and PMC advised the appellant that her request for death pension remained denied.  She was advised that she had reported by phone in April 2009 that her business was worth $250,000.00, and that in an April 2009 letter she was requested to provide information regarding her business, including how much of her business she owned versus loans and bank holdings.  The St. Paul RO and PMC indicated that because it had not received this information, her claim for death pension was denied.  The St. Paul RO and PMC also indicated that because her business was potentially worth more than $80,000.00, the bar to death pension entitlement, more information was needed regarding her business, and that based on her 2008 tax return, her annual gross income was $58,616.00, which exceeded the 2008 maximum annual rate of $7,498.00, for a surviving spouse with no dependents.  Thereafter, in February 2010, the appellant filed a notice of disagreement with the RO and PMC's decision, and this appeal ensued.

As discussed above, in order to receive death pension benefits as a surviving spouse, the appellant must be the surviving spouse of a Veteran who had the requisite wartime service, and her income must be less than the statutory maximum rate of death pension.  38 U.S.C.A. § 1541.  Here, the appellant is the surviving spouse of the Veteran and the deceased Veteran served more than 90 days during the Vietnam war, so he had the required wartime service.  What is at issue in this matter is whether the appellant's countable income is less than the statutory maximum, and in addition, in light of her business, whether her net worth exceeds the amount allowed for an individual receiving a death pension.  

The record reflects that the Fort Harrison RO and the St. Paul RO and PMC have addressed the appellant's claim of entitlement to death pension benefits, and have essentially concluded, based on the evidence received, that the appellant's income had exceeded the maximum annual death pension limit set by law, and that her reported net worth exceeds the amount allowed.  The record reflects that the appellant has repeatedly been asked to complete a VA Form 21-4185 (Report of Income from Property or Business), essentially due to incomplete information regarding the income and expenses of her business, as well as information regarding how much of the business she owned versus loans and back holdings.  While the appellant has indeed submitted a partially completed VA Form 21-4185 on three separate occasions - in July 2008, May 2009, and June 2010, the Board notes that she has not completed the portions related to total expenses for the business (11A, 11B, 11C) or the portions related to gross income and net income for the business (12A, 12B, 12C).  Instead, the appellant enclosed a copy of her individual income tax return, which include information regarding her business.  

The record reflects, however, that the information provided by the appellant - via the VA Forms 21-4185 and the individual income tax returns - has been insufficient, and she has been notified of such.  For example, in April 2009 she was advised to physically complete the form, and that supplemental tax forms could accompany the form, however, "it is strongly recommended that [she] complete the form [herself] so that no misinterpretation of [her] business income and expenses would bar [her] entitlement".  Moreover, the appellant was advised in April 2009 that she should use the enclosed VA Form 21-4138 (Statement in Support of Claim) to determine how much of her business she owned versus loans and bank holdings.  Thereafter, in a November 2009 letter, the St. Paul RO and PMC advised that because the appellant's business was potentially worth more than $80,000.00, the bar to death pension entitlement, more information was needed regarding her business, and that based on her 2008 tax return, her annual gross income exceeded the 2008 maximum annual rate for a surviving spouse with no dependents.  In an April 2010 letter, the St. Paul RO and PMC advised the appellant that it needed additional information, and that in order to determine if her net worth was a bar to VA benefits, it needed an appraisal of her business, and needed to know the value of the property, business, fixtures, and inventory - noting that such information was not in her tax returns.  She was again asked to complete the enclosed VA Form 21-4185.  The record reflects that thereafter, the appellant did not supply the requested information, but claimed that VA refused to accept all the paperwork and did not review it thoroughly to come to a correct and proper decision.  

As noted above, what is at issue in this matter is whether the appellant's countable income is less than the statutory maximum, and in addition, in light of her business, whether her net worth exceeds the amount allowed for an individual receiving a death pension.  Based on the information of record, the RO and PMC concluded that her income and net worth exceeded the amounts allowed, but indicated that additional information was needed which might change these conclusions.  The RO and PMC also concluded that the appellant has not adequately or completely submitted the requested information.  Thus, since the appellant's income was determined to exceed the statutory limit during the period in question, and her net worth was determined to exceed the limit, she is not entitled to VA nonservice- connected death pension benefits.

Finally, the Board notes that although the RO has indicated that the appellant's claim was denied because she did not complete the requisite forms, the RO has also indicated that her claim was denied because her income and net worth exceeded the statutory limits.  While she did submit the requested forms, the Board notes that it is clear that it is the entirety of information submitted regarding her countable income and net worth which resulted in the denial of her claim, rather than the lack of information or the incompleteness of the forms submitted.  It appears that the RO was giving the appellant the benefit of any doubt in requesting that she complete the forms in toto, rather than just submit her income tax returns.  In the end, however, because the appellant's income and net worth exceeded the statutory limits during the period in question, she is not entitled to VA non-service-connected death pension benefits.  

While the Board recognizes the Veteran's honorable wartime service, expresses sympathy for the loss of the Veteran, and can certainly empathize with any financial difficulty the appellant is experiencing, the appellant is not entitled to payment of VA death pension benefits because her income and net worth exceed the statutory limits.  The Board is bound by the laws enacted by Congress, the regulations of the Department, and the instructions of the Secretary.  38 U.S.C.A. § 7104(c).  In this case, the law passed by Congress specifically prohibits the payment of VA death pension benefits when the appellant's income and net worth exceed certain levels.  The Court has held that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  Because the appellant's income and net worth exceed the statutory limits, she is not legally entitled to payment of pension benefits, regardless of the Veteran's honorable service.  Thus, the appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to death pension benefits is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


